424 F.2d 542
74 L.R.R.M. (BNA) 2176
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CENTRAL MACHINE & TOOL COMPANY, Respondent.
No. 411-69.
United States Court of Appeals, Tenth Circuit.
April 23, 1970, Rehearing Denied June 3, 1970.

Eli Nash, Jr., Washington, D.C., (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Provost, Asst. General Counsel, and Frank H. Itkin, Attorney, N.L.R.B., on the brief), for petitioner.
Frank Carter, of Otjen & Carter and Stephen Jones, Enid, Okl., for respondent.
Before LEWIS and SETH, Circuit Judges, and BRATTON, District Judge.
PER CURIAM.


1
This proceeding for review presents only counter-contentions as to whether the record as a whole sustains the decision and order of the National Labor Relations Board.  Our review of the record reflects more than ample evidentiary support for the Board's findings, conclusions and order which, with a single exception, were an adoption of the recommendations of the Trial Examiner.  The exception lies with a finding by the Trial Examiner that an employee, Lucas, was not discharged for discriminatory reasons and a finding by the Board that Lucas' termination was unlawfully motivated.  The evidence pertaining to the discharge of Lucas is largely circumstantial in nature and capable of supporting different inferences.  In such case it is well with the province of the Board to draw a different inference from the evidence than that of the examiner although the ultimate finding of the examiner may not be clearly erroneous.  Rocky Mountain Natural Gas Co. v. NLRB, 10 Cir., 326 F.2d 949.  So, too, a violation need not be solely motivated by union discrimination.  Bets Baking Co. v. NLRB, 10 Cir., 380 F.2d 199.


2
The order will be enforced.